Citation Nr: 0937162	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  07-28 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for heart disability, to 
include as due to posttraumatic stress disorder (PTSD) and/or 
exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1968 to March 
1975.  He received the Vietnam Campaign Medal and the Vietnam 
Service Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Des Moines, 
Iowa.  

The Veteran filed a notice of disagreement to the August 2006 
RO decision with regard to the issue of entitlement to 
service connection for a heart condition and tinnitus.  The 
Veteran's VA Form 21-4138, in lieu of a VA Form 9, did not 
appeal the issue of entitlement to service connection for 
tinnitus; therefore, that issue has not been perfected for 
appellate consideration and is not before the Board.


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam from 
March 1968 to October 1969 and from October 1971 to March 
1972. 

2.  The Veteran is service connected for PTSD effective from 
February 11, 2004.

3.  The Veteran's heart disability was first manifested more 
than twenty years after service.

4.  A heart disability, to include hypertension and 
atherosclerotic cardiovascular disease, is not shown by 
competent medical evidence to be linked to service; and is 
not shown to have been caused or aggravated by the Veteran's 
PTSD or exposure to Agent Orange, or any other herbicide.




CONCLUSION OF LAW

A heart disability, to include hypertension and 
atherosclerotic cardiovascular disease, was not incurred or 
aggravated by service, may not be presumed to have been 
incurred or aggravated by such service, and is not 
proximately due to, or aggravated by, service-connected PTSD.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 5107 (West 2002 
& Supp 2008); 38 C.F.R.§§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In correspondence dated in March 2004 and January 2007, VA 
notified the Veteran of what evidence was required to 
substantiate the claim, of his and VA's respective duties for 
obtaining evidence, and that a disability rating and 
effective date would be assigned in the event of award of the 
benefit(s) sought.  The January 2007 VA correspondence 
notified the Veteran that a disability rating and effective 
date would be assigned if service connection were awarded.  
In addition, it informed the Veteran as to what evidence was 
required to support a claim for a heart condition as 
secondary to service connected disability.

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although complete notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant therefore, has 
not been prejudiced.  The content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs), military 
personnel records, and VA and private treatment records.  
Additionally, the claims file contains the statements of the 
Veteran.  The Board has carefully reviewed the statements and 
concludes that there has been no identification of further 
available evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  A VA emergency room (ER) record, 
dated in May 2004, reflects that the Veteran presented to the 
ER with a family practitioner letter which reportedly stated 
that the Veteran had a heart condition beginning in 1996.  
The Veteran, who has averred that his heart disability began 
in 1996, did not submit a completed authorization and consent 
form (VA Form 21-4142) for any such treatment records.  He 
has not averred, and there is no evidence, that any such 
records would indicate that his heart disability is 
etiologically related to his active service.  Moreover, any 
such records are from 1996, approximately 21 years after the 
Veteran's active service.  The Veteran also reported, at a 
February 2006 VA examination, that he had recently had a 
nuclear thallium stress test by a private cardiologist.  No 
records from any such testing are in the claims file; 
however, the Veteran reported that the test did not identify 
any new damage or additional concerns from the private 
cardiologist.  Based on the foregoing, the Board finds that a 
remand to obtain such records is not necessary.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).

A VA opinion with respect to the issue on appeal was obtained 
in February 2006.  38 C.F.R. § 3.159(c) (4).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA opinion obtained in this case is 
more than adequate, as it is predicated on a full reading of 
the private and VA medical records in the Veteran's claims 
file at the time of the examination.  It considers all of the 
pertinent evidence of record, to include the results of a 
standard Bruce protocol exercise test, a comprehensive 
metabolic profile report, and chest x-rays, and provides a 
complete rationale for the opinion stated, relying on and 
citing to the records reviewed.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  

Legal criteria

Service connection- in general

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any injury or disease diagnosed after service, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995), Pond v. West, 12 Vet. App. 
341 (1999). 

Under 38 C.F.R. § 3.310, service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995). 

In addition, certain chronic diseases may be presumptively 
service connected if they become manifest to a degree of 10 
percent or more within one year of leaving qualifying 
military service. 38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2008).

Presumptive service connection- herbicide exposure

VA regulations provide that certain diseases associated with 
exposure to herbicide agents may be presumed to have been 
incurred in service even if there is no evidence of the 
disease in service, provided the requirements of 38 C.F.R. § 
3.307(a)(6) are met. 38 C.F.R. § 3.309(e) (2008).  A Veteran 
who, during active service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a).  The last date on which such a Veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975.  The term "herbicide agent" means a 
chemical in an herbicide, including Agent Orange, used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the Veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the 
Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  The Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

The first element of a claim for service connection is that 
there must be evidence of a current disability.  A May 2008 
private medical report reflects a diagnosis of ischemic 
cardiomyopathy.  A February 2006 VA examination report 
reflects that the Veteran has atherosclerotic cardiovascular 
disease and hypertension; therefore, the Board finds that the 
Veteran has a disability.  The Veteran avers that his heart 
disability is causally related to active service, to include 
as due to PTSD or exposure to Agent Orange.

The Board will first consider the presumption of herbicide 
exposure.  The Veteran's DD 214 reflects that he served in 
the Republic of Vietnam from March 1968 to October 1969 and 
from October 1971 to March 1972.  As such, it is presumed 
that he was exposed to an herbicide agent.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  Moreover, affirmative evidence does not 
exist to rebut that presumption.  

Despite presumed exposure to an herbicide agent, presumptive 
service connection under 38 C.F.R. § 3.307(a)(6) is not 
warranted.  Service connection is only warranted on this 
presumptive basis for a specific list of diseases set forth 
under 38 C.F.R. § 3.309(e) as listed above.   VA's Secretary 
has determined that a presumption of service connection based 
on exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era is not warranted for any condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  72 Fed. Reg. 
112 (2007).  The Secretary has not determined that a 
presumption of service connection is warranted for 
atherosclerotic cardiovascular disease or hypertension.  To 
the contrary, the Secretary has determined that a positive 
association does not exist between herbicide exposure and 
circulatory disorders, to include arteriosclerotic heart 
disease and hypertension.  As the Veteran's diagnosed 
disability is not among the diseases recognized under 
38 C.F.R. § 3.309(e), as diseases associated with exposure to 
certain herbicide agents, and as the Secretary has 
specifically found against such a presumption, presumptive 
service connection on the basis of herbicide exposure is not 
warranted.

As noted above, the Federal Circuit has held that when a 
claimed disorder is not included as a presumptive disorder 
direct service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
"incurred" during service.  See Combee, supra.  It is the 
policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The second element of a claim for service connection is 
evidence of in-service incurrence or aggravation of an injury 
or disease  As set forth below, there is no competent medical 
evidence of record that the Veteran's current hypertension 
and atherosclerotic cardiovascular disease were incurred or 
aggravated in active service.

The Veteran's STRs do not reflect a complaint of, treatment 
for, or a diagnosis of, hypertension or heart disease at any 
time throughout his military service.  Reports of medical 
examination dated in May 1965, March 1967, January 1968, 
December 1969, December 1970, April 1972, October 1972, 
January 1974, and December 1974 all reflect that, upon 
clinical examination, the Veteran's heart was noted to be 
normal.  Electrocardiographic records dated in March 1967, 
January 1968, December 1969, December 1970, April 1972, 
October 1972, and December 1973 all reflect that the 
Veteran's electrocardiograph test results were within normal 
limits.  Radiographic reports for the Veteran's chest dated 
in April and September 1972 reflect that the Veteran's heart 
was within normal limits.  A radiographic report, dated in 
December 1973, reflects that no active pulmonary disease was 
shown.  An examination report, dated in December 1974, notes 
that the Veteran is in "excellent health".  A private 
medical record, dated in July 1977, when the Veteran was 
admitted to a hospital for knee surgery, notes his heart had 
a normal sinus rhythm.  Moreover, the Veteran avers that his 
heart disability did not begin until 1996, more than 23 years 
after he last served in Vietnam, and more than 20 years after 
he was in active service.  

The third element for a service connection is medical 
evidence of a nexus between the current disability and the 
in-service disease or injury, or evidence that the disability 
is proximately due to or the result of a service-connected 
disease or injury.  There is no competent medical evidence of 
record that the Veteran's current hypertension and 
atherosclerotic cardiovascular disease are causally related 
to active service , to include exposure to herbicide in 
service.

The Veteran has also averred that his heart disability is 
causally related to his PTSD.  By a rating decision in April 
2006, service connection was established for PTSD, effective 
from February 2004.  There is no competent medical evidence 
of record that the Veteran's hypertension and atherosclerotic 
cardiovascular disease are causally related to his PTSD.  To 
the contrary, the evidence of record includes a medical 
opinion that specifically indicates that the Veteran's heart 
disability is less likely than not caused by his PTSD.  A 
February 2006 VA examination report reflects the following 
opinion of the examiner:

The [V]eteran has atherosclerotic 
cardiovascular disease, notably in his 
coronary arteries, which has required 
angioplasties twice, and placement of a 
single vessel stent.  He [h]as had a heart 
attack.  There is no credible physician 
oriented, literature, or references that 
indicate that [PTSD] gives rise to 
atherosclerotic vascular disease, recurring 
episodes of atrial fibrillation, or essential 
hypertension.   Although the [V]eteran states 
he has a negative family history for heart 
disease, he does have some significant risk 
factors to develop any acute cardiac event, 
these include his age, his elevated blood 
pressure, his lipid disorder, and prior 
history of cardiac event.  Based on the lack 
of supporting professional references to 
indicate there could be a connection, it is 
the opinion of this medical examiner that the 
Veteran's heart condition, including his 
blood pressure, is less likely than not 
caused by his PTSD.  Further, it is the 
opinion of this medical examiner that his 
heart condition and hypertension and atrial 
fibrillation, have not been aggravated by his 
PTSD.  There is no indication that his PTSD 
worsened any of these conditions.


Finally, there is no competent medical evidence that the 
Veteran developed hypertension or arteriosclerosis within one 
year of separation from service; therefore, service 
connection cannot be granted on a presumptive basis.  
38 C.F.R. § 3.309(a).  

In the absence of evidence showing a chronic condition in 
service, a Veteran's current diagnosis may still be service 
connected per 38 C.F.R. § 3.303(b) if "continuity of 
symptomatology is demonstrated." Savage v. Gober, 10 Vet. 
App. 488, 496 (1997); see also 38 C.F.R. § 3.303(d).  
However, as explained above, such is not demonstrated in this 
case.

The Board notes that the lapse of time between service 
separation and the earliest documentation of current 
disability is a factor for consideration in deciding a 
service connection claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  In the present case, the evidence of 
record reflects that the Veteran was diagnosed with 
atherosclerotic cardiovascular disease and hypertension more 
than 20 years after his military service.  Therefore, in the 
absence of demonstration of continuity of symptomatology, the 
Board finds that the initial demonstration of hypertension 
and heart disease more than two decades after the Veteran's 
discharge from service, to be too remote from service to be 
reasonably related to it. 

While the Veteran may sincerely believe that his heart 
disability, to include atherosclerotic cardiovascular disease 
and hypertension, is causally related to military service, 
the Board notes that the Veteran has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical diagnosis or 
causation.  As such, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  
Espiritu  v. Derwinski, 2 Vet. App. 492 (1992).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).




ORDER

Entitlement to service connection for heart disability, to 
include as due to posttraumatic stress disorder and/or 
exposure to Agent Orange, is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


